



Exhibit 10.2
TIME-BASED RESTRICTED STOCK AGREEMENT


(Time-Based Vesting)


THIS TIME-BASED RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective
after the close of business on the «__» day of «______», 201__, between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and
«Name» (“Employee”), an employee of Company or one of its subsidiaries.


1.    Award.


(a)    Shares. Pursuant to the Christopher & Banks Corporation 2014 Stock
Incentive Plan (the “Plan”), «TB_Shares» shares (the “Restricted Shares”) of the
Company’s common stock, par value $0.01 per share (“Common Stock”), shall be
issued as hereinafter provided in Employee’s name, subject to certain
restrictions thereon.


(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
execution hereof by Employee and upon satisfaction of the conditions of this
Agreement.


(c)    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or transferred, encumbered or disposed of to
the extent then subject to the Forfeiture Restrictions (as hereinafter defined).
Except as provided in subsection (b) of this Section 2, in the event of
termination of Employee’s employment with the Company or employing subsidiary
for any reason, Employee shall, for no consideration, immediately forfeit to the
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.


(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares in accordance with the following schedule, provided
that Employee has been continuously employed by the Company (or any subsidiary
of the Company) from the date of this Agreement through the lapse date:


1
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)

--------------------------------------------------------------------------------













Lapse Date or Dates
 
Number of
Restricted Shares as to Which Forfeiture Restrictions Lapse on Such Dates
 
 
 
 
 
 



Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a
Change-in-Control, as defined below (with such Forfeiture Restrictions lapsing
immediately prior to the consummation of the Change-in-Control, provided that
the consummation subsequently occurs), or (ii) the date Employee’s employment
with the Company is terminated by reason of death or Disability (as defined
below). In the event Employee’s employment is terminated for any other reason,
including Retirement (as defined below), the Company’s Compensation Committee
which administers the Plan (the “Committee”) may, in the Committee’s sole
discretion, approve the lapse of Forfeiture Restrictions as to any or all
Restricted Shares still subject to such restrictions, such lapse to be effective
on the date of such approval or Employee’s termination date, if later.


(c)    Definitions.
(i)    “Change-in-Control” for purposes of this Agreement shall mean a
Change-in-Control as defined in Section 6(g)(viii) of the Plan.
(ii)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.
(iii)    “Retirement” shall mean the Employee’s voluntary termination of his or
her employment relationship with the Company on a date upon which the sum of
Employee’s age and number of years of employment with the Company equals or
exceeds sixty-five (65) years.
(d)    Issuance and Custody of Certificates. The Company shall cause the
Restricted Shares to be issued in Employee’s name, either by book-entry
registration or issuance of a stock certificate or certificates, pursuant to
which Employee shall have voting rights. Employees shall forfeit such voting
rights at such time, if at all, as the Restricted Shares are forfeited pursuant
to the provisions of this Agreement. While the Restricted Shares remain subject
to the Forfeiture Restrictions, Employee shall not have any right to any cash
dividends or other cash distributions as are distributed to shareholders of the
Company with respect to the Restricted Shares. The Restricted Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the


2
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)

--------------------------------------------------------------------------------





Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. If a certificate is issued, upon request of the Committee or its
delegate, Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions.
Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration or in the
form of a certificate or certificates, registered in Employee’s name.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period of time as may be required to comply with the
applicable requirements of any national securities exchange or laws. The Company
shall not be obligated to issue or deliver any shares of Common Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.


3.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Shares, by (i) delivering cash, a check
(bank check, certified check or personal check) or a money order payable to the
Company, (ii) having the Company withhold a portion of the Restricted Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, (iii) delivering to the Company shares of Common Stock, other than
Restricted Shares, that have been held by Employee for more than six (6) months
having a Fair Market Value equal to the amount of such taxes, or (iv) if
approved by the Committee, a combination of the methods described above. If the
number of shares of Common Stock to be delivered to Employee is not a whole
number, then the number of shares of Common Stock shall be rounded down to the
nearest whole number. Employee’s election regarding satisfaction of withholding
obligations must be made on or before the date that the amount of tax to be
withheld is determined.


4.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ the
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of the Employee.
For purposes of this Agreement, Employee shall be considered to be in the
employment of the Company as long as Employee remains an employee of either the
Company, any successor corporation or a parent or subsidiary corporation of the
Company or any successor


3
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)

--------------------------------------------------------------------------------





corporation. Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.


5.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.


6.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


7.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.




[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


4
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


CHRISTOPHER & BANKS CORPORATION
 
By: _______________________________________
              «Name»
 
Title: ______________________________________
 
EMPLOYEE
 
Signed: ____________________________________
               «Name»





















5
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)

--------------------------------------------------------------------------------






Please check the appropriate item (one of the boxes must be checked):


o
I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b). I understand this means the restricted stock becomes
taxable to me if and when it vests based on its fair market value at the time of
vesting.
 
 
o
I do desire the alternative tax treatment provided for in Internal Revenue Code
Section 83(b) and desire that forms for such purpose be forwarded to me. I
understand this means that I am electing to include the entire restricted stock
award as taxable income as of the date of grant at the award’s fair market value
on the date of grant, even if I do not receive some or any of the shares to
which the award relates. I also understand I need to file this election with the
IRS within 30 days of the date of grant.





* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before one of the above boxes is checked.






Please furnish the following information for shareholder records:




 
 
 
(Given name and middle initial must be used for stock registry)
 
Social Security Number
 
 
 
 
 
 
Address (Street)
 
Birth Date (Month/Day/Year)
 
 
 
 
 
 
Address (City)
 
Day phone number
 
 
 
 
 
 
Address (Zip Code)
 
 
 
 
 
 
 
 
United States Citizen:
o  Yes
o No
 





PROMPTLY NOTIFY THE COMPANY OF ANY CHANGE IN ADDRESS.




6
«Name» – Time-Based Restricted Stock Agreement («____»«__», 201_)